DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 07/14/2022.
Applicant’s amendments filed 07/14/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1-3 and 10 and cancelation of claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0168599 to Udrea et al. (cited in IDS of 05/10/2021, hereinafter Udrea) in view of Chinthakindi et al. (US 2007/0176295, hereinafter Chinthakindi) (the reference US 2021/0043793 by Roizin et al. is presented as evidence, hereinafter Roizin).
With respect to Claim 1, Udrea discloses a resistor-transistor-logic circuit (e.g., high-voltage GaN device, low-voltage GaN device, and high value resistor integrated on the same substrate) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0001, ¶0018-¶0035, ¶0114-¶0026, ¶0142, ¶0145, ¶0147-¶0148) with GaN structures, comprising:
       a GaN layer (2/3) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0114-¶0115, ¶0118, ¶0147-¶0148) with a high-voltage device region (205), a low-voltage device region (210/215) and a resistor region (32);
       an AlGaN barrier layer (1/17/24) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0115, ¶0119, ¶0145, ¶0147) on said GaN layer (2);
       10multiple p-type doped GaN capping layers (11/14/25) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0120, ¶0145, ¶0147) on said AlGaN barrier layer (1/17/24), wherein parts of said p-type doped GaN capping layers (11/14/25) in said high-voltage device region  (205) and said low-voltage device region (210/215) convert said GaN layer under said parts of said p-type doped GaN capping layers into gate depletion regions (e.g., portions of the 2DEG layer under the p-type GaN capping layers are depleted) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0124), and said p-type doped GaN capping layers in said resistor region (32) are in an arrangement on said GaN layer so that said GaN layer (2) not covered by said p-type doped GaN capping layers (e.g., 14) in said resistor region (32) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0115, ¶0119, ¶0145, ¶0147) forms a pattern (e.g., parallel resistor patterns) and functions as a two-dimensional electron gas (2DEG) 15resistor (e.g., 2DEG beneath regions not covered with p-type doped GaN capping layers act as a resistance) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0148);
       multiple first gates (e.g., a plurality of gates 10, as in Fig. 15) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0118, ¶0142), wherein each of said first gates (10) is formed on one of said p-type doped GaN capping layers (e.g., 11) in said high-voltage device region (205);
       multiple first sources (e.g., a plurality of sources 8, as in Fig. 15) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0118, ¶0142, ¶0145) and first drains (e.g., a plurality of drains 9, as in Fig. 15) formed on said GaN layer in said high-voltage device region (205), wherein said first gates (10), said first sources (8) and said first 20drains (9) constitute high-voltage high electron mobility transistor (HEMTs) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0001, ¶0018, ¶0110, ¶0118, ¶0145, ¶0147-¶0148, ¶0154);
       multiple second gates (e.g., 15/26) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0018, ¶0110, ¶0120, ¶0123, ¶0145, ¶0147-¶0148, ¶0154), wherein each of said second gates (e.g., 15/26) is formed on one of said p-type doped GaN capping layers (e.g., 14/25) in said low-voltage device region (201/215); and
       multiple second sources (12/27) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0122, ¶0142, ¶0145, ¶0147-¶0148, ¶0154) and second drains (16/23) formed on said GaN layer in said low-voltage device region (210/215), wherein said second gates (15/26), said second sources (12/27) and said 25second drains (15/26) constitute low-voltage logic field effect transistors (FETs) (e.g., gates 14/15 connected to logic circuit drive the active gates 10/11 and gate 26 form a plurality of transistors, as in Fig. 19, to increase the value of threshold voltage of the high voltage device) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0018-¶0019, ¶0110, ¶0123, ¶0147-¶0148, ¶0154).
	Further, Udrea does not specifically disclose that said p-type doped GaN capping layers in said resistor region are in a staggered arrangement on said GaN layer so that said GaN layer not covered by said p-type 10doped GaN capping layers in said resistor region forms a winding pattern of said 2DEG resistor.
However, Chinthakindi teaches forming the resistor structure (Chinthakindi, Figs. 3-4, ¶0002, ¶0008, ¶0021-¶0023) comprising a plurality of via portions positioned in a staggered arrangement, wherein the plurality of via portions (102) (Chinthakindi, Figs. 3-4, ¶0021, ¶0022) are arranged in a set of rows with each row staggered or offset from adjacent row so that portions of the resistor layer (106) not covered by plurality of via portions (102) form a winding pattern of the resistor. The staggered arrangement (Chinthakindi, Figs. 3-4, ¶0023) increases a current density of the resistor by mitigating electromigration and reducing the resistive heating of each via portion (102), and enables a higher maximum current density for a resistor.
Further, a person of ordinary skill in the art would recognize that the winding pattern of the resistor arranged around channel portions having a staggered arrangement would have a serpentine shape, e.g., as shown in Fig. 12 of Roizin (¶0085-¶0086), wherein the resistor serpentine/spiral pattern surrounds the portions of the 2DEG channel in alternation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea by forming a plurality of p-type doped GaN capping layers in a resistor region in a staggered arrangement as taught by Chinthakindi such that the resistor would form a winding/serpentine shape (e.g., as evidence by Roizin) to have the resistor-transistor-logic circuit, wherein said p-type doped GaN capping layers in said resistor region are in a staggered arrangement on said GaN layer so that said GaN layer not covered by said p-type 10doped GaN capping layers in said resistor region forms a winding pattern of said 2DEG resistor in order to increase a current density of the resistor by mitigating electromigration and reducing the resistive heating of each via portion, and to enable a higher maximum current density for resistor (Chinthakindi, ¶0002, ¶0008, ¶0022, ¶0023).
Regarding Claim 2, Udrea in view of Chinthakindi discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose that a spacing between said second gate and said second source of one of said low-voltage logic FETs is equal to a spacing between said second gate and said second 30drain of said one of said low-voltage logic FETs. However, Udrea teaches that the second gate (15) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0122-¶0123, ¶0126) provides the additional advantage of being able to control the gate resistance of the device more easily; specifically, this is achieved by varying distance between the second source (e.g., 12) and the second gate (15), and between the second 30drain (16) and the second gate (15) to control the unwanted oscillations due to the fast switching of the devices.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea/Chinthakindi by varying distances between the second source/drain and the second gate as taught by Udrea to have a spacing between said second gate and said second source of one of said low-voltage logic FETs is equal to a spacing between said second gate and said second 30drain of said one of said low-voltage logic FETs in order to control the unwanted oscillations due to the fast switching of the devices, and thus to obtain an integrated circuit with improved switching performance (Udrea, ¶0015, ¶0018-¶0019, ¶0126).
Regarding Claim 3, Udrea in view of Chinthakindi discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, wherein a spacing (e.g., LGD) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0118, ¶0142, ¶0145) between said first gate (10) and said first drain (9) of one of said high-voltage HEMTs (205) is larger than a spacing between said first gate (10) and said first source (8) of said 5one of said low-voltage logic FETs.
Regarding Claim 6, Udrea in view of Chinthakindi discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose that the resistor-transistor-logic circuit, further comprising a third source and a third drain formed on said 2DEG resistor in said resistor region.
However, Chinthakindi teaches forming the resistor structure (Chinthakindi, Figs. 3-4, ¶0002, ¶0008, ¶0021-¶0023) comprising a plurality of via contact portions positioned in a staggered arrangement on a resistor (106) (Chinthakindi, Figs. 3-4, ¶0021, ¶0022), wherein the plurality of via portions (102) (Chinthakindi, Figs. 3-4, ¶0022) are arranged in a set of rows with each row staggered or offset from adjacent row; the staggered arrangement increase a current density of the resistor by mitigating electromigration and reducing the resistive heating of each via portion (102), and enables a higher maximum current density for a resistor; and the metal layer (104) (Chinthakindi, Figs. 3-4, ¶0024) is arranged on the plurality of contact vias.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea/Chinthakindi by forming a plurality of contact vias and the metal layer in a resistor region as taught by Chinthakindi, wherein the plurality of contact via portions are disposed in the staggered arrangement in the resistor region, and the metal layer includes the source and drain terminals to have the resistor-transistor-logic circuit, further comprising a third source and a third drain formed on said 2DEG resistor in said resistor region in order to provide improved integrated circuit interconnected with a resistor having increased current density, and to enable a higher maximum current density for resistor (Chinthakindi, ¶0002, ¶0008, ¶0022, ¶0023-¶0024).
Claims 5, 7-9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0168599 to Udrea in view of Chinthakindi (US 2007/0176295) as applied to claim 1, and further in view of Hill et al. (US 2015/0179566, hereinafter Hill).
Regarding Claim 5, Udrea in view of Chinthakindi discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose that said GaN layer comprises a lower GaN epitaxial layer and an upper GaN mesa layer, and said AlGaN barrier layer is on said GaN mesa layer.
However, Hill teaches forming an integrated circuit comprising a HEMT device (Hill, Figs. 1-2, ¶0001, ¶0026-¶0033, ¶0046-¶0053) including a buffer/channel epitaxial layer (140) comprised of GaN epitaxial layer on a substrate (130) and forming an active area of the transistor by mesa-etching (Hill, Figs. 1-2, ¶0046, ¶0047, ¶0051) such that the GaN buffer/channel layer (140) comprises a lower GaN epitaxial layer and an upper GaN mesa layer, and a AlGaN barrier layer (142) is on the GaN mesa layer (140), wherein the channel portion is optimized for optimal electron transport and device speed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea/Chinthakindi by forming buffer/channel layer and the active region by mesa-etching as taught by Hill to have the resistor-transistor-logic circuit, wherein said GaN layer comprises a lower GaN epitaxial layer and an upper GaN mesa layer, and said AlGaN barrier layer is on said GaN mesa layer in order to provide improved integrated circuit comprising a HEMT device with channel portion optimized for optimal electron transport and device speed and with lower gate leakage (Hill, ¶0026, ¶0047, ¶0048, ¶0051).
Regarding Claim 7, Udrea in view of Chinthakindi discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, further comprising a passivation layer (e.g., a surface passivation layer 7) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0117, ¶0142, ¶0145, ¶0147-¶0148) on said GaN layer (2) and said p-type doped GaN capping layers (11/14/25), but does not specifically disclose exposing said first gates, said first sources, said first drains, said second gates, said second sources and said second drains.
However, Hill teaches forming an integrated circuit comprising a HEMT device (Hill, Figs. 1-2, ¶0001, ¶0026-¶0033, ¶0046-¶0053) including a buffer/channel epitaxial layer (140) comprised of GaN epitaxial layer on a substrate (130) and forming an active area of the transistor by mesa-etching (Hill, Figs. 1-2, ¶0046, ¶0047, ¶0051), wherein the channel portion is optimized for optimal electron transport and device speed, and forming the front side passivation layer (134) (Hill, Fig. 2, ¶0044) that is patterned to expose a plurality of the gate (108), the source (114) and the drain (116) terminals.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea/Chinthakindi by forming front side passivation layer as taught by Hill to have exposing said first gates, said first sources, said first drains, said second gates, said second sources and said second drains in order to provide improved integrated circuit comprising a HEMT device with channel portion optimized for optimal electron transport and device speed and with lower gate leakage (Hill, ¶0026, ¶0047, ¶0048, ¶0051).
Regarding Claim 8, Udrea in view of Chinthakindi and Hill discloses the resistor-transistor-logic circuit with GaN structures of claim 7. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, wherein said first gates (10), said first sources (8), said first drains (9), said second gates (15), said second sources (12) and said second drains (16) further comprise field plate portions (e.g., field plates connected to the first source 8 and the fist drain 9 and extending over the first gate 10 and field plate 29 connected to the second gate 15 and extending between the second sources 12 and the second drain 16, as in Fig. 18) (Udrea, Figs. 2, 18, 21(a)-21(b), ¶0116, ¶0117, ¶0144) on said passivation layer (7/30).
Regarding Claim 9, Udrea in view of Chinthakindi and Hill discloses the resistor-transistor-logic circuit with GaN structures of claim 7. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, further comprising field plate structures (e.g., field plate 29 connected to the second gate 15 and extending between the second gate 15 and the second drain 16, as in Fig. 18) (Udrea, Figs. 18, 21(a)-21(b), ¶0144, ¶0147) on said passivation layer (30) between said second drains (16) and said second gates (15) in said low-voltage device region (205).
Regarding Claim 10, Udrea in view of Chinthakindi and Hill discloses the resistor-transistor-logic circuit with GaN structures of claim 9. Further, Udrea does not specifically disclose that said field plate structures connect with a field plate portion of one of said second gates. However, Udrea teaches forming the field plate structure (29) connected to the second gate (15) (Udrea, Figs. 18, 21(a)-21(b), ¶0144, ¶0147). Further, Hill teaches forming a plurality of gates (108) (Hill, Fig. 2, ¶0052, ¶0057) having T-shape with portions on the passivation layer (134) and forming field plates between the ILD layers to shield gates (108) from high voltages applied to one of the drain terminals (116).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the resistor-transistor-logic circuit of Udrea/Chinthakindi/Hill by forming a plurality of gates having T-shape with portions on the passivation layer and field plates as taught by Hill, wherein the plurality of gates having T-shape with portions on the passivation layer as field plate portions are connected to the filed plate structures between the gate and the drain terminals to have the resistor-transistor-logic circuit, wherein said field plate structures connect with a field plate portion of one of said second gates in order to  shield gates from high voltages applied to one of the drain terminals, and to provide improved integrated circuit comprising a HEMT device with channel portion optimized for optimal electron transport and device speed and with lower gate leakage (Hill, ¶0026, ¶0047, ¶0048, ¶0051, ¶0052, ¶0057).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0168599 to Udrea in view of Chinthakindi (US 2007/0176295) as applied to claim 1, and further in view of Marinella et al. (US Patent No. 9,761,675, hereinafter Marinella).
Regarding Claim 11, Udrea in view of Chinthakindi discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose the resistor-transistor-logic circuit, further comprising multiple metal layers above said high-voltage HEMTs in said high-voltage device region, wherein parts of said metal layers function as metal 10interconnect resistors.
However, Marinella teaches forming a resistive element above the HEMT device (Marinella, Figs. 1A-1C, Col. 2, lines 24-42, Col. 6, lines 26-67; Col. 7, lines 1-63; Col. 8, lines 15-67; Col. 9, lines 1-30; lines 34-54; Col. 11, lines 13-35) comprising interconnects including multiple metal layers, wherein parts of said metal layers function as metal 10interconnect resistors; the resistive field structure provides improved electric field distribution in the GaN-based power semiconductor device, minimizes power dissipation in the OFF-state dissipation in the semiconductor device, enhances breakdown voltage and improves reliability of the power device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the resistor-transistor-logic circuit of Udrea/Chinthakindi by forming a plurality of interconnects including a resistive element as taught by Marinella to have the resistor-transistor-logic circuit, further comprising multiple metal layers above said high-voltage HEMTs in said high-voltage device region, wherein parts of said metal layers function as metal 10interconnect resistors in order to improve electric field distribution in the GaN-based power semiconductor device, to minimize power dissipation in the OFF-state dissipation in the semiconductor device, to enhance breakdown voltage and reliability of the power device (Marinella, Col. 2, lines 24-42, Col. 6, lines 50-67; Col. 8, lines 39-67; Col. 9, lines 34-54).
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “[i]t is not explicitly or obviously shown in the plan view above that the contact vias 102 in staggered arrangement render the r resistor 106 below in a form of winding pattern” (page 10 of Applicant Remarks), Examiner submits that a person of ordinary skill in the art would recognize that the winding pattern of the resistor arranged around channel portions having a staggered arrangement would have a serpentine shape in the plan view, e.g., as shown in Fig. 12 of Roizin (¶0085-¶0086), wherein the resistor serpentine/spiral pattern surrounds the portions of the 2DEG channel connected to the contact portions 121a and contact portion 122 A in alternation. The staggered arrangement of multiple p-type doped GaN capping layers of Udrea/Chinthakindi would provide 2DEG resistor having winding pattern (or serpentine/spiral shape in the plan view, as evidenced by Roizin) to increase a current density of the resistor. Thus, the combination Udrea/Chinthakindi having multiple p-type doped GaN capping layers arranged in a staggered arrangement would have the 2DEG resistor with winding pattern, as required by claim 1.
Also, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “winding pattern in the plan view”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
In response to applicant's argument that “The thin film resistor 106 already exists and functions normally in Chinthakindi, no matter how the contact vias 10above are arranged. The resistor in the present invention is formed by depleting 2DEG, thus how the p-type doped GaN capping layers thereon are arranged is critical” (page 12 of Applicant Remarks),  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Chinthakindi teaches the staggered arrangement of the contact portions to increase a current density of the resistor. Thus, a person of ordinary skill in the art would recognize that forming multiple p-type doped GaN capping layers of Udrea in staggered arrangement would result in forming 2DEG resistor having a winding pattern or a serpentine/spiral shape (e.g., as shown in Fig. 12 of Roizin) to increase current density of the resistor. The combination Udrea/Chinthakindi having multiple p-type doped GaN capping layers arranged in a staggered arrangement would have the 2DEG resistor having a winding pattern, as required by claim 1. Thus, the above applicant’s arguments are not persuasive, and the rejection of claim 1 under 35 U.S.C. 103 over US 2020/0168599 to Udrea in view of Chinthakindi is maintained.
Regarding dependent claims 2, 3, and 5-11 which depend on the independent Claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891